Case 1:17-cv-00052-IMK-MJA Document 124-6 Filed 07/29/19 Page 1of 2 PagelD #: 4721

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,

V. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,

and
STATE TROOPER CHRIS BERRY,

Defendants.

PLAINTIFF’S OPPOSITION TO TROOPER DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT

Attorney Kevin Tipton’s letter to Judge Minor, dated September 20, 2013, cited at page
13.

Exhibit No. 6
Case 1:17-cv-00052-IMK-MJA Document 124-6 Filed 07/29/19 Page 2 of 2 PagelD #: 4722

TIPTON LAW OFFICES

316 Merchant Street, Suite 100
Fairmont, WV 26554
(304) 366-9900
(304) 366-9902 fax

TiptonLaw@email.co:

Kevin ':. Tipton, Esq.
¥zho caleritied fa Peungyieinta

September 20, 2013

Via fase oly

Honorable Randy Minor
Monongalia County Family Court
271 Spruce Street
Morgantown, WV 26505

RE: _ Ballock v. Ballock
12-D-529
Dear Judge Minor:

I have received and reviewed the Temporary Modification Order in this natter and I felt it might be
prudent for me to waite and advise you and all interested parties of some vety pertinent facts. In teading your
Order, you suggest the timing) of Mr. Ballock’s arrest “represented a strategic decision to gain advantage in
this case.” Firs: of all, I want |the Court to know that [ had absolutely nothing to do with Mr. Ballock being
arrested or the timing thercof) Ina fact, I never even spoke to the arresting officer at any time prior to last
Friday; hence, I played no role whatsoever in the decision to file charges against Mr. Ballock or the timing of
any such arrest, In addition, jit is my understanding that the arresting officer met with or spoke to Cindy
Scott, assistant prosecating attorney for Monongalia County, prior to filing the arrest watrant and I never
spoke to her prior to the malting of that decision eithes. In sum, I had absolutely nothing to do with Mr.
Ballock being atrested, much less the timing of it, and the police officer will certainly conErm chat.

   
  

 

Finally, it is my undérstanding that the State Police chose, themselves, to arrest Mr. Ballock on
Friday, at the hearing, becausq they knew he would not have his firearm on him in the courthouse. This is 2
decision that the officer and/ar Cindy Scott made and, again, I had absolutely no input in that decision.

  

Should you have any questions or concems, please feel Eree to contact

Ce: Ellen Ballock
Delby Pool, Esc.
Michael Benninger, Esq.
Teresa Lyons, Esq.

 

 
